OPINION,
Me. Justice Paxson :
The appellants are the tenants in possession of certain prem*252ises in Allegheny county. The lease under which they hold is for five years, “ with leave of renewal ” for five years longer. 'When the first five years expired appellants continued to occupy said premises, and claim that under the lease they are entitled to do so for the second period of five years. No formal renewal of the lease took place, nor did the appellants notify the lessors, at or prior to the termination of the first five years, of their intention to hold for the second period of five years.
This bill was filed by the appellants to enjoin the lessors from proceeding to eject them from the premises. In other words, the tenants ask a court of- equity to restrain their landlords from proceeding under the act of assembly, in such case made and provided, to recover the possession of the demised premises. The court below dismissed the bill, but for what reason does not appear. We must assume that it was upon the merits. We agree that the bill should be dismissed; not upon the merits, however, for we have not considered them, but upon the single ground of want of jurisdiction. It is true the defendants below did not demur, as they might have done, nor have they raised the objection here. We may regard them as consenting to the jurisdiction. We do not consent, however. If we let it pass it may mislead others and be cited to us as a precedent.
There is nothing to take this case out of the ordinary rule of landlord and tenant. The tenant remains in possession under an allegation that by the terms of his lease he is entitled to the possession for five years longer. There is not only an adequate remedy at law for this, but there is a specific remedy given by statute. Under the act of 1806 that remedy must be pursued. It is true there is a prayer in the bill that the defendants “ be ordered to renew the said lease for another term of five years.” Tins, however, does not affect the case in any way. Under the landlord and tenant act the rights of the tenant are fully guarded. If a court of equity would decree a renewal of the lease, a court of law will allow the tenants to remain in possession. It would be well for the bar to remember that we have not here, as they have in England, general chancery powers. Our jurisdiction is limited by statute.
We have before been compelled to dismiss bills of our own motion. We always regret to do so where parties have been heard and expenses incurred; but to permit a bill to be filed *253in an ordinary landlord and tenant ease is too wide a departure. This bill is dismissed without prejudice.
Decree affirmed, and appeal dismissed at the costs of the appellants.